            Case 1:20-cv-05099-LGS Document 13 Filed 09/17/20 Page 1 of 1




Application GRANTED in part. The initial conference currently scheduled for October 1, 2020, at 10:30 a.m., is
adjourned sine die, as is the requirement to file pre-conference submissions seven calendar days in advance of
the initial conference. Plaintiff shall file a status letter by October 19, 2020, and every 30 days thereafter,
updating the Court as to the status of service, in light of Plaintiff's representation that service on Defendant per
the Hague Convention may take six months due to a backlog within Canada's central authority from the COVID-19
pandemic (Dkt. No. 12). If and when Plaintiff learns that service on Defendant has been effectuated, Plaintiff
shall notify the Court by letter within two calendar days. The Clerk of Court is respectfully directed to close the
docket entry at #12.

SO ORDERED.

Dated: September 17, 2020
       New York, New York




         Re:      Second Request to Adjourn Initial Conference
                  Globe Interactive Media, Inc. v. TV Media, Inc.,
                  Case No. 1:20-cv-05099-LGS

 Dear Judge Schofield,

         I represent plaintiff Globe Interactive Media, Inc. (“GIM”) in the above-referenced action.
 I write to request that the initial conference currently scheduled for October 1, 2020, at 10:30 a.m.
 be adjourned on the grounds that GIM has not yet been able to serve defendant TV Media, Inc. in
 Canada pursuant to the Hague Convention. This is GIM’s second request for an adjournment of
 the initial conference. While GIM previously anticipated that service would be completed in a
 matter of weeks (see ECF No. 10), GIM has since been informed by its international process server
 of a significant backlog within Canada’s central authority due to the COVID-19 pandemic. GIM
 is informed that Canada’s central authority is currently processing requests that were filed in
 March 2020. Therefore, GIM now anticipates that it may take as long as an additional 6 months
 to complete service. Accordingly, GIM respectfully requests that the Court adjourn the initial
 conference for 180 days, or a different period at the Court’s discretion. In the event service is
 completed earlier than anticipated, GIM will timely inform the Court so that an initial conference
 can be scheduled as soon as possible.

                                             Very truly yours,


                                             Joshua E. Abraham
